IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 476 WAL 2018
                                            :
                     Respondent             :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
               v.                           :
                                            :
                                            :
J.C.,                                       :
                                            :
                     Petitioner             :


                                       ORDER



PER CURIAM

        AND NOW, this 21st day of May, 2019, the Petition for Allowance of Appeal is

DENIED.